

Exhibit 10.1
 
MASTER AGREEMENT
 
This Master Agreement dated as of July 25, 2008, is by and between Ironclad
Performance Wear Corporation, a California corporation (the "Manager"), and EPK
Financial Corporation, a Texas corporation ("EPK").
 
PRELIMINARY MATTERS
 
A. The Manager may, from time to time, identify trading opportunities involving
the purchase and resale of goods.
 
B. The Parties wish to set forth their agreement regarding the terms upon which
EPK may agree to purchase and resell such goods and the provision of management
services by, and compensation of, the Manager in connection therewith.
 
AGREEMENT
 
In consideration of the premises, and of the representations, warranties,
covenants, agreements, and conditions contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Manager and EPK hereby agree as follows:
 
ARTICLE I
INTERPRETATION
 
1.1 Certain Definitions. As used in this Agreement, the following terms have the
meanings specified:
 
"Affiliate" when used with respect to a Person, means any other Person whom
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person. The term "control"
(including the correlative term "controlled") means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting stock, by contract
or otherwise.
 
"Agreement" has the meaning specified in Section 1.4.
 
"Business Day" means any day which is not a Saturday, a Sunday or a day on which
national banks in the State of Texas are authorized or required by law to be
closed.
 
"Confirmation" means a confirmation in the form of Exhibit A or such other form
of written instrument as to which the Parties may agree.
 
"Credit Enhancement," with respect to a Transaction and if applicable, means the
letter of credit, guaranty, bond or other form of credit support with respect to
the obligations of the Purchaser under such Transaction, provided by the Credit
Enhancer for such Transaction.
 

1

--------------------------------------------------------------------------------





 
"Credit Enhancer," with respect to a Transaction, means the Person, if any,
identified as such in the Confirmation with respect to such Transaction.
 
"EPK" has the meaning specified in the preamble to this Agreement.
 
"EPK Minimum Proceeds," with respect to a Transaction, has the meaning specified
in the Confirmation for such Transaction.
 
"EPK Purchase Price," with respect to a Transaction, means the aggregate
purchase price payable and/or paid to the Vendor for the Goods under such
Transaction as set forth in the Vendor Pro Forma Invoice for such Transaction
and the Confirmation with respect to such Transaction.
 
"Event of Default" has the meaning specified in Section 4.1.
 
"FCPA" means the U.S. Foreign Corrupt Practices Act, 15 U.S.C. 78a, et seq., as
amended, supplemented and replaced from time to time.
 
"Governmental Authority" means any government or any political subdivision or
agency, department or instrumentality thereof, including, without limitation any
court or administrative body.
 
"Goods," with respect to a Transaction, means the goods identified as such in
the Confirmation with respect to such Transaction.
 
"Guarantor" means Ironclad Performance Wear Corporation, a Nevada corporation,
Eduard Jaeger, Thomas E Kreig, Jr. and Rhonda L. Hoffarth. The Guarantor
constitutes a Credit Enhancer with respect to all Transactions hereunder.
 
"Guaranty" means the guaranty of the Guarantor, in form acceptable to EPK,
delivered pursuant to Section 5.15. The Guaranty shall constitute Credit
Enhancement with respect to all Transactions hereunder.
 
"Manager's Compensation," with respect to a Transaction and subject to Section
2.5, the compensation of the Manager for performing his obligations in respect
of such Transaction under the Agreement, as specified in the Confirmation with
respect to such Transaction.
 
"Party" means EPK or the Manager.
 
"Person" means collectively, any individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
organization, joint venture, firm or other entity, or Governmental Authority.
 

2

--------------------------------------------------------------------------------





 
"Purchase Order," with respect to a Transaction, means the agreement referring
to purchase orders from the Purchaser for the Goods with respect to such
Transaction, including any and all additions, substitutions, replacements,
and/or changes thereto.
 
"Purchaser," with respect to a Transaction, means the Person identified as such
in the Confirmation with respect to such Transaction, including any and all
additions, substitutions, replacements, and/or changes thereto.
 
"Purchaser Purchase Price," with respect to a Transaction, means the aggregate
purchase price payable by the Purchaser for the Goods under such transaction as
set forth in the Purchase Order for such Transaction and the Confirmation with
respect to such Transaction, including any and all additions, substitutions,
replacements, and/or changes thereto.
 
"Solvent," as to any Person, such Person (a) owns property whose fair salable
value is greater than the amount required to pay all of such Person's
indebtedness (including contingent debts), (b) is able to pay all of the
indebtedness as such indebtedness matures and (c) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.
 
"Taxes" means all taxes, tariffs, duties, stamp taxes or fees of any description
due any Governmental Authority arising out of or in connection with any
Transaction, excepting only United States federal income taxation of EPK and any
State of Texas tax based on the net income of EPK.
 
"Transaction" means a particular transaction governed by the terms of this
Agreement, including the terms set forth in the Confirmation with respect to
such transaction.
 
"Vendor," with respect to a Transaction, means the Person identified as such in
the Confirmation with respect to such Transaction, including any and all
additions, substitutions, replacements, and/or changes thereto.
 
"Vendor Pro Forma Invoice" with respect to a Transaction, means the contract
from the Vendor for the Goods with respect to such Transaction, including any
and all additions, substitutions, replacements, and/or changes thereto.
 
1.2 Other Definitional Provisions.
 
a. Unless otherwise specified therein, all terms defined in this Agreement have
the above-defined meanings when used in any Confirmation, certificate,
amendment, report or other document made or delivered pursuant hereto.
 
b. Each term defined in the singular form in Section 1.1 shall mean the plural
thereof when the plural form of such term is used in this Agreement or any
Confirmation, certificate, amendment, report or other document made or delivered
pursuant hereto, and each term defined in the plural form in Section 1.1 shall
mean the singular thereof when the singular form of such term is used herein or
therein.
 

3

--------------------------------------------------------------------------------





 
c. The words "hereof," "herein," "hereunder" and similar terms when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and section, schedule and exhibit references herein
are references to sections, schedules and exhibits to this Agreement unless
otherwise specified.
 
d. The word "including" when used herein shall mean "including without
limitation. "
 
e. Unless otherwise specified herein, all times set forth herein are Dallas,
Texas time.
 
1.3 Inconsistency. In the event of any inconsistency between the provisions of
any Confirmation and this Agreement, such Confirmation will prevail for the
purpose of (but only for the purpose of) the relevant Transaction.
 
1.4 Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the Parties (collectively referred to as this "Agreement"), and the parties
would not otherwise enter into any Transactions.
 
ARTICLE II
TRANSACTIONS
 
2.1 Offer. The Manager may, from time to time propose a Transaction by
submitting to EPK a proposed Confirmation setting forth for such Transaction the
Goods, the EPK Minimum Proceeds, the Manager's Compensation, the EPK Purchase
Price, the Vendor, the Purchaser Purchase Price, the Purchaser, information
sufficient to enable to EPK to determine the relative credit worthiness of the
Purchaser, the Purchaser's terms and method of payment in the transaction, and,
if applicable, the Credit Enhancer, and attaching copies of the Vendor Pro Forma
Invoice, the Purchase Order and, if applicable, the Credit Enhancement (other
than the Guaranty) with respect to the proposed Transaction, and any other items
which EPK may request from time to time to properly review the Transaction.
 
2.2 Acceptance. EPK shall have no obligation to enter into any proposed
Transaction. In the event that EPK and the Manager agree upon a proposed
Transaction, such agreement shall be evidenced by the execution and delivery
(which may be by telecopy) of a Confirmation setting forth the terms of such
Transaction. The Confirmation with respect to a Transaction shall become
effective upon all of the following having occurred (i) execution and delivery
thereof by both of the Parties; (ii) assignment (or other means of transfer) to
EPK acceptable to EPK of any Credit Enhancement with respect to the Transaction;
(iii) if requested by EPK, deliver to EPK a letter from each and every creditor
of Manager that now or hereafter holds a security interest in or lien on any and
all of Manager's Inventory and Accounts and all personal property whereunder
each of them shall have consented to the Transactions contemplated by this
Agreement and shall have acknowledged EPK's sole and exclusive ownership in the
Goods and all proceeds thereof; and (iv) if requested by EPK, the establishment
of a lock box account over which EPK shall have sole access, dominion and
control at a state or national bank acceptable to EPK (the “Lock Box") at the
sole cost and expense of Manager.
 

4

--------------------------------------------------------------------------------





2.3 Services of the Manager. Unless otherwise specified in the Confirmation
relevant to a Transaction, the Manager and/or it agents and representatives
shall: (a) cause the Goods to be shipped to the Purchaser in accordance with the
Purchase Order relevant to such Transaction and bear all costs, including any
shipping costs and messenger expenses and legal costs, incidental to such
Transaction; (b) indemnify and hold EPK and its assigns harmless from and
against any loss caused by the failure of (i) the Vendor or any shipper to
timely deliver Goods which conform to the requirements of the Vendor Pro Forma
Invoice, the Purchase Order and applicable law, or (ii) the Manager to
truthfully represent the Purchaser's credit information or the terms and method
of payments in the transaction as contemplated in Section 3.1; (c) indemnify and
hold EPK and its assigns harmless from and against any claim of or liability to
any Person arising out of the Transaction, including without limitation any
claim of or liability to the Purchaser or any other Person in respect of the
Goods; (d) pay, and indemnify and hold EPK and its assigns harmless from and
against, any Taxes due in connection with such Transaction; (e) be responsible
for performing all administrative and ministerial tasks relating to the
collection of such invoices to the Purchaser; provided, however, that the
foregoing shall in no way limit EPK's right at any time and from time to time to
collect amounts owing under such invoices directly; and provided, further, that
the foregoing shall not constitute a guaranty by Manager of the payment or
collection of such invoices; (f) to pay for and do all things necessary to
maintain all warranty, service and/or other post delivery obligations with
Purchaser; and (g) not perform any action which could result in reduced or
non-payment by Purchaser.
 
2.4 Maximum EPK Purchase Price. Unless otherwise specified in the Confirmation
relevant to a Transaction, the maximum EPK Purchase Price shall be
$1,000,000.00.
 
2.5 Compensation of the Manager. The compensation of the Manager in respect of
its services in connection with a particular Transaction shall be the Manager's
Compensation set forth in the Confirmation with respect to such Transaction;
provided, that unless otherwise specified in the Confirmation with respect to
such Transaction, the compensation of the Manager in respect of a particular
Transaction shall be payable solely from the proceeds received by EPK from the
Purchaser and, if applicable, the Credit Enhancer with respect to such
Transaction and only to the extent that such proceeds exceed the EPK Minimum
Proceeds for such Transaction. Prior to the payment of Manager’s Compensation,
EPK has the right, in its sole discretion, to require the Manager to execute a
general release duly notarized in form acceptable to EPK. In the event EPK
receives communication of any kind as to any conflicting claims or legal
proceedings made by any Party in connection with a particular Transaction
including, but not limited to, the Manager, Vendor and/or Purchaser, EPK
maintains the right, and is authorized by the Manager, and at Manager’s sole
risk to (1) retain an amount acceptable to EPK in trust to reserve against such
claims and legal proceedings, (2) file suit in interpleader or for declaratory
relief and deposit such funds into court and/or (3) deposit same with an
attorney acceptable to EPK in trust for EPK, Manager and/or such claimants.
 

5

--------------------------------------------------------------------------------





 
2.6 Further Assurances. The Manager hereby agrees that at any time and from time
to time after the execution of this Agreement, Manager shall, upon request of
EPK, execute and deliver such further acts and things as EPK may request in
order to fully effect the purposes of this Agreement and to protect EPK's
interests in the Goods and/or Credit Enhancements, including, but not limited
to, furnishing any and all documents necessary to enable EPK or its insurer to
defend itself in any litigation arising in connection herewith. Manager shall
give EPK written notice of any action known by Manager to have been taken by a
third party which may jeopardize EPK's rights in the Goods and/or Credit
Enhancement promptly after Manager becomes aware of the same. Manager hereby
agrees to reimburse EPK for all out-of-pocket costs and expenses (including but
not limited to reasonable attorneys fees) incurred by EPK in connection with (i)
any litigation, contest, dispute, suit, proceeding or action (whether instituted
by EPK, the Vendor, the Purchaser, Manager or any other person) in any way
relating to the Goods, the transactions or this Agreement, (ii) any attempt to
enforce any of EPK's rights in the Goods or Credit Enhancements in the
transactions or under this Agreement against Manager, the Vendor, the Purchaser
or any other person, and/or (iii) any attempt to verify, protect, sell,
liquidate or otherwise dispose of the Goods and/or Credit Enhancements. With
respect to a Transaction, the Manager agrees not to accept or arrange for Goods
to be returned by the Purchaser without the express written authorization of
EPK. In the event Goods are returned by the Purchaser with respect to a
Transaction, and agreed to in writing by EPK, all Goods shall be sent to third
party warehouse acceptable to EPK. All costs associated with such returned
Goods, including but not limited to freight, storage and insurance shall be for
the account of the Manager.
 
2.7 Title. All Goods shall at all times be and remain the sole and exclusive
property of EPK and titled in the name of EPK or such tradestyle as may be
acceptable to EPK.
 
2.8 Insurance on Goods. Manager shall obtain insurance on behalf of EPK which
insures the Goods against all risks or physical loss or damage with warehouse to
warehouse coverage. All such policies of insurance shall name EPK as the
additional insured party and as first loss-payee thereunder. EPK shall have the
right to file all insurance claims in EPK’s or Manager’s name, as well as the
right to acquire insurance, at the sole cost of Manager, if Manager’s insurance
is terminated or deemed insufficient by EPK.
 
2.9 Security Agreement. If this Agreement and any Confirmation hereunder are
deemed to be a Security Agreement, Manager grants EPK a security interest in
Goods, Purchase Orders, accounts, proceeds and any other personal property.
 
2.10 Collection of Purchaser Purchase Price. All invoices shall instruct the
Purchaser to remit their payments directly to a Lock Box or as instructed by the
Form of Confirmation. Without limiting the foregoing, in the event that Manager
shall receive any remittances from any Purchaser from time-to-time on account of
Transactions, such remittances shall be and remain EPK's property and Manager
shall hold such remittances as trustee of an express trust for EPK's benefit and
immediately deliver over to EPK for deposit or cause to be deposited the same in
the Lock Box or to EPK or to such other account designated by EPK. Manager
acknowledges that such remittances are the sole and exclusive property of EPK.
All payments of the Purchaser's Purchase Price which are made through
presentment of a letter of credit shall instruct the collecting or paying bank
of said letter of credit to make payment by wire transfer of immediately
available funds to the Lock Box, to EPK or to such other account designated by
EPK. All funds deposited in said special account are the sole and exclusive
property of EPK. EPK and its directors, officers and agents shall have the right
to sign and endorse on behalf of Manager all checks, drafts and other forms of
payment received by EPK in connection with the payment of any account. Manager
appoints EPK or any other person EPK may from time to time designate, as
Manager’s attorney-in-fact with power to:
 

6

--------------------------------------------------------------------------------





 

 
(a)
endorse Manager’s name on any checks, drafts or other forms of payment or
security that may come into possession;

 

 
(b)
sign Manager’s name on notices of assignment, verifications of accounts,
verifications of Purchase Orders and notices to current and/or potential future
Purchasers;

 

 
(c)
receive, open and dispose of all mail addressed to Manager and received by EPK;

 

 
(d)
send notices of assignment, requests for verification of Purchase Orders or
requests for verification of accounts to current and/or potential future
Purchasers;

 

 
(e)
to sign Manager’s name and file any federal and state Financing Statement(s) /
recordations / registrations / continuation statements / assignments /
subordinations / terminations, etc. and/or amendments (UCC-1, UCC-2, UCC-3,
etc.);

 

 
(f)
to use the name of Manager and, in EPK’s sole discretion, to litigate, file in
court and/or serve documents in respect to, and, for an amount less than face
value or cost; etc. in prosecuting and/or defending any action/claim brought
by/against/involving Manager / EPK / Purchaser and/or any third parties;

 

 
(g)
to settle, compromise, surrender Goods and/or security or modify any such
Purchase Order and otherwise deal with Purchaser, those with whom Manager and/or
Purchaser has contracted, for the account and risk of Manager, notwithstanding
any effect on any Purchase Order; and

 

 
(h)
do all things necessary to carry out the terms of this Agreement.

 
2.11 Access to Information and Control Over Goods. Manager shall provide EPK
with any and all information which EPK may reasonably request concerning the
Goods, the Purchaser, the Vendors, Manager, and/or any other parties involved
with the Goods, including, but not limited to, the inspection of the books and
records of Manager by EPK and its representatives. Manager shall provide EPK
with immediate access to any and all Goods in Manager's possession, actual or
constructive, upon request by EPK. In the event that EPK determines in good
faith that it is necessary for EPK to assert or enforce its rights as owner of
the Goods in order to adequately protect its interests, EPK shall be permitted
to take, and Manager shall assist EPK in taking any and all action as EPK deems
necessary, including, but not limited to, (i) notifying freight forwarders, the
Purchasers, the Vendors and other third parties of EPK's interest in the Goods,
and (ii) taking immediate and complete physical control over the Goods and the
proceeds and products thereof.
 

7

--------------------------------------------------------------------------------



2.12 NO WARRANTIES ON GOODS. ALL GOODS COVERED BY THE AGREEMENT ARE RESOLD BY
EPK "AS IS" AND "WITH ALL FAULTS," AND MANAGER ACKNOWLEDGES THAT NO WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE ARE TO BE IMPLIED IN
THE AGREEMENT. EPK GIVES NO WARRANTY, EXPRESS OR IMPLIED, AS TO THE DESCRIPTION,
QUALITY, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, PRODUCTIVENESS, OR
ANY OTHER MATTER OF ANY OF THE GOODS. EPK SHALL BE IN NO WAY RESPONSIBLE FOR THE
PROPER USE OR SERVICE OF THE GOODS.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1 The Manager. The Manager hereby represents and warrants, and the delivery by
the Manager of each Confirmation shall constitute the further representation and
warranty of the Manager, that:
 
(a) The Manager is a corporation duly organized and validly existing and in good
standing under the laws of California.
 
(b) the Manager has all requisite authority to enter into this Agreement and to
perform all the obligations required to be performed by it hereunder;
 
(c) neither the execution and delivery by the Manager of this Agreement, nor the
consummation of any of the Transactions herein contemplated, nor compliance with
the terms and provisions hereof, will (i) materially contravene or conflict with
the articles of incorporation or bylaws of the Manager, any requirement of law
to which the Manager is subject, or any indenture, mortgage, deed of trust, or
other agreement or instrument to which the Manager is a party or by which the
Manager may be bound, or to which the property of the Manager may be subject, or
(ii) result in the creation or imposition of any lien on the property of the
Manager by any party other than EPK;
 
(d) this Agreement is the legal, valid and binding obligation of the Manager,
enforceable against the Manager in accordance with its terms;
 
(e) there is no material fact relevant to the transactions contemplated by this
Agreement (and in the case of each Confirmation, there is no material fact
relevant to the Transaction set forth in such Confirmation) known to the Manager
that the Manager has not disclosed to EPK including pending or current offsets,
charge backs or allowances of any kind by the Purchaser;
 
(f) the Manager is not (and in the case of each Confirmation, to the knowledge
of the Manager after due inquiry, neither the Purchaser nor the Vendor
thereunder is) in default under any loan agreement, mortgage, security agreement
or other material agreement or obligation to which it is a party or by which any
of its property is bound;
 

8

--------------------------------------------------------------------------------





 
(g) there are no material actions, suits or legal, equitable, arbitration or
administrative proceedings pending, or to the knowledge of the Manager
threatened, against the Manager (and in the case of each Confirmation, to the
knowledge of the Manager after due inquiry, there are no material actions, suits
or legal, equitable, arbitration or administrative proceedings pending, or
threatened, against the Purchaser or the Vendor thereunder);
 
(h) all tax returns required to be filed by the Manager in any jurisdiction have
been filed and all taxes, assessments, fees and other governmental charges upon
the Manager or upon any of its properties, income or franchises have been paid
prior to the time that such taxes could give rise to a lien thereon;
 
(i) neither the execution and delivery of this Agreement nor the consummation of
any of the transactions contemplated hereby requires the consent or approval of,
the giving of notice to, or the registration, recording or filing by the Manager
or any other Person of any document with, or the taking of any other action in
respect of, any Governmental Authority which has jurisdiction over the Manager
(or, in the case of each Confirmation, the Purchaser or the Vendor thereunder)
or any of its property;
 
(j) the Manager has delivered to EPK a list of creditors of the Manager, an
Income Statement and Balance Sheet for the period ending December 31, 2006,
December 31, 2007 and March 31, 2008; and Corporate Tax Returns for the period
ending December 31, 2005 and December 31, 2006; such lists, Income Statement and
tax returns are accurate in all material respects;
 
(k) the Manager (and, in the case of each Confirmation, to the best knowledge of
the Manager, the Purchaser and the Vendor thereunder) is Solvent;
 
(l) none of the Purchaser, the Vendor or the Credit Enhancer with respect to any
Transaction is an Affiliate of the Manager;
 
(m) all information furnished by the Manager in each Confirmation is true,
correct, and complete; and
 
(n) the Manager has paid and will continue to pay and maintain in current
standing all taxes, insurances, licenses, etc. required for conduct of its
business or profession.
 
(o) The Manager shall perform all actions for the benefit of EPK and authorized
by EPK in a good workmanlike manner and as a reasonably prudent person would.
 
All representations and warranties by the Manager herein shall survive until all
obligations of the Manager under this Agreement have been irrevocably paid in
full, and any investigation at any time made by or on behalf of EPK shall not
diminish the right of EPK to rely thereon.
 

9

--------------------------------------------------------------------------------





 
ARTICLE IV
DEFAULT; REMEDIES
 
4.1 Event of Default.  An Event of Default shall exist if any one or more of the
following occurs:
 
(a) The Manager fails to make any payment due hereunder on the date that such
payment is due;
 
(b) the Manager fails to observe or perform any other term, covenant or
agreement set forth in this Agreement on its part to be performed or observed
and such failure continues unremedied for five (5) Business Days past the date
when such observance or performance is due;
 
(c) any material statement, warranty or representation by or on behalf of the
Manager contained in this Agreement, (including any Confirmation or other
writing furnished in connection with this Agreement) proves to have been
incorrect or misleading in any material respect when made or deemed made;
 
(d) any provision of this Agreement shall for any reason cease to be in full
force and effect, or be declared null and void or unenforceable in whole or in
part, or the validity or enforceability of any such document shall be challenged
or denied; or
 
(e) the Manager enters into any arrangement that provides for a security
interest in any of its assets without the express written consent or agreement
of EPK. This does not apply to previously reported security interests that are
addressed by a subordination or intercreditor agreement.
 
(f) the commencement by the Manager or any Credit Enhancer as debtor of any case
or proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law, or the seeking by the Manager or any Credit Enhancer
of the appointment of a receiver, trustee, custodian or similar official for
such Person or any substantial part of its property, (ii) the commencement of
any such case or proceeding against the Manager, (iii) the making by the Manager
or any Credit Enhancer of a general assignment for the benefit of its creditors,
or (iv) the admission by the Manager or any Credit Enhancer that it is unable to
pay its debts as they become due.
 
4.2 Remedies. Upon the occurrence of an Event of Default, all obligations of EPK
hereunder shall be suspended and EPK may exercise all rights and remedies
granted in this Agreement, in any Credit Enhancement and/or under applicable
law, and may offset all Manager's compensation then due against any sums due
EPK.
 

10

--------------------------------------------------------------------------------





 
ARTICLE V
MISCELLANEOUS
 
5.1 Term. This Agreement may be terminated by EPK immediately upon written
notice to the Manager or by the Manager upon 30 days after Manager delivers
written notice to EPK and shall terminate without notice by either Party on July
31, 2010; provided, that notwithstanding the termination of this Agreement, this
Agreement shall continue in full force and effect with respect to any
Transactions with respect to which Manager has not fully performed its
obligations hereunder until such time as such performance is completed.
 
5.2 Entire Agreement; Amendments. etc. This Agreement constitutes the entire
agreement and understanding of the Manager with respect to its subject matter
and supersedes all oral communications and prior writings with respect thereto.
No amendment or waiver of any provision of this Agreement nor any consent to any
departure by either Party herefrom shall in any event be effective unless the
same shall be in writing and signed by the Party against whom enforcement of
such amendment, waiver or consent is sought, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
 
5.3 No Waiver, Remedies. No failure on the part of EPK to exercise, and no delay
on the part of EPK in exercising, any right hereunder shall operate as a waiver
of such right; nor shall any single or partial exercise of any right by EPK
preclude any further or subsequent exercise of the same or any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
5.4 Notices, etc. Any notice or other communication in respect of this Agreement
may be given in any form set forth below to the address or number or in
accordance with the electronic messaging system details provided on Schedule I
and will be deemed effective as indicated:
 
(i) If in writing and delivered in person or by courier, on the date it is sent;
 
(ii) if sent by facsimile transmission, on the date that transmission is sent in
legible form (it being agreed that the burden of proving it was sent will be on
the sender and will be met by a transmission report generated by the sender's
facsimile machine); or
 
(iii) if sent by regular, certified or registered mail or the equivalent (return
receipt requested) on the date it is mailed.
 
Either Party may by written notice to the other change the address or facsimile
number or electronic messaging system details at which notices are to be given
to it.
 
5.5 Captions. The captions in this Agreement are for convenience of reference
only and are not to be given any substantive meaning or significance whatever in
construing the terms and provisions of this Agreement.
 

11

--------------------------------------------------------------------------------





 
5.6 Transfer. Neither this Agreement nor any interest or obligation in or under
this Agreement may be transferred (whether by way of security or otherwise) by
the Manager without the prior written consent of EPK. EPK may, with written
notice to the Manager, assign or transfer all or any part of its interests and
obligations herein to any other Person, and such other Person shall thereupon
become vested with all rights and obligations in respect thereof granted to and
assumed by EPK herein or otherwise.
 
5.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF TEXAS.
 
5.8 GOVERNING LAW; CONSENT TO FORUM. THIS AGREEMENT HAS BEEN NEGOTIATED,
EXECUTED AND DELIVERED AT AND SHALL BE DEEMED TO HAVE BEEN MADE IN DALLAS
COUNTY, TEXAS. AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND
REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR OTHER PRINCIPAL PLACE OF
BUSINESS OF MANAGER OR EPK, MANAGER HEREBY CONSENTS AND AGREES THAT THE DISTRICT
COURT OF DALLAS COUNTY, TEXAS, OR, AT EPK'S OPTION, THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION, SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN MANAGER AND
EPK PERTAINING TO THIS AGREEMENT OR TO ANY OTHER MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT. MANAGER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND MANAGER
HEREBY WAIVES ANY OBJECTION WHICH MANAGER MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. MANAGER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO MANAGER AT THE ADDRESS LAST KNOWN TO EPK AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF MANAGER'S ACTUAL RECEIPT THEREOF
OR 3 DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF EPK TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY MANAGER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE
TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER
APPROPRIATE FORUM OR JURISDICTION.
 

12

--------------------------------------------------------------------------------





 
5.9 JURY TRIAL; DAMAGES. THE MANAGER HEREBY (a) IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN; (b) IRREVOCABLY WAIVES, TO THE EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
THEY MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES; (C) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS; AND (d) ACKNOWLEDGES THAT THEY ENTERED INTO THE AGREEMENT,
AND THE TRANSACTIONS CONTEMPLATED HEREBY, BASED UPON, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
 
5.10 Attorneys' Fees. Manager shall pay all EPK's legal fees and expenses in
connection to this Agreement and enforcement of this Agreement.
 
5.11 No Rights Conferred Upon Third Parties. This Agreement is for the benefit
of the Parties hereto and nothing contained herein shall be construed to give
any third party any benefits or rights hereunder.
 
5.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument.
 
5.13  Nothing in this Master Agreement or related documents should be construed
as interest. Notwithstanding any provision of this Master Agreement, Form of
Confirmation or other document to the contrary, it is the intent of EPK and the
Manager that EPK or any subsequent holder or assignee of this Master Agreement
shall never be entitled to receive, collect, reserve or apply as interest, any
amount in excess of the maximum rate of interest as permitted by applicable law,
as amended or enacted, from time to time. In the event that EPK or any
subsequent holder or assignee of this Master Agreement ever receives, collects,
reserves or applies, as interest, any such excess, such amount which would be
excessive interest shall be deemed a partial prepayment of principal and treated
as such, or, if the principal indebtedness and all other amounts due are paid in
full, any remaining excess interest shall be paid to the Manager. In determining
whether fees paid or payable under the Master Agreement, under any specific
contingency, constitute interest and exceeds the highest lawful rate, the
Manager and EPK shall, to the maximum extent permitted under applicable law, (a)
exclude voluntary prepayments and the effects thereof as it may relate to fees
charges by EPK, and (b) amortize, prorate, allocate, and spread, in equal parts,
the total amount of fees charged throughout the entire term of the Master
Agreement. Upon refund of any excess interest as determined hereunder, EPK shall
not be subjected to any damages or penalties under any laws for contracting for,
charging, reserving or receiving interest in excess of the maximum lawful rate.
EPK and the Manager specifically agree and stipulate that any fees charged under
the Master Agreement, not specifically denominated as interest, are not
compensation for the use or forbearance or detention of money. Manager
specifically waive any damages, whether imposed by precedent or statute, for the
contract, charge, reserve or receipt by EPK of interest in excess of that
allowed by law except the refund of the excess interest and the Manager
specifically acknowledge that EPK relies on such waiver in entering into the
Master Agreement and that EPK has changed its position in reliance on such
waiver.
 

13

--------------------------------------------------------------------------------





 
5.14 COMPLIANCE WITH LAWS. MANAGER SHALL STRICTLY OBSERVE AND COMPLY WITH ALL
FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS WHICH GOVERN THE MANUFACTURE,
SALE, HANDLING AND DISPOSAL OF ANY PRODUCTS HEREIN SPECIFIED. MANAGER ALSO
AGREES TO COMPLY WITH THE PROVISIONS RELATING TO THE FCPA SET FORTH IN EXHIBIT
B. IF MANAGER VIOLATES ANY OF SUCH LAWS OR REGULATIONS OR IS OFFICIALLY CHARGED
WITH SUCH VIOLATIONS, EPK IN ITS SOLE DISCRETION MAY TREAT THIS CONDUCT AS A
BREACH OF THIS WHOLE AGREEMENT AND IN ADDITION TO ANY OTHER REMEDIES, MAY
IMMEDIATELY TERMINATE THIS AGREEMENT.
 
5.15 Guaranty. The Manager shall cause the Guarantor to execute and deliver the
Guaranty and take all actions reasonably requested by EPK to cause the Guarantor
to perform its obligations under the Guaranty.
 
5.16 UCC Filing. To secure performance and payment of Manager’s obligation
hereunder, Manager grants EPK a security interest in all personal property.
 
5.17  THE MANAGER AND EPK AGREE THAT THE TERMS HEREIN SHALL BE AND AT ALL TIMES
WILL REMAIN CONFIDENTIAL AND, EXCEPT AS REQUIRED BY LAW, WILL NOT BE
COMMUNICATED BY EITHER THE MANAGER OR EPK TO ANY THIRD PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER.
 
5.18 Notice of Proposed Refinancing. Manager hereby agrees that in the event (a)
Manager receives a written proposal from any third party to provide financing
similar to EPK (“Proposed Refinancing”), (b) the terms of the Proposed
Refinancing are acceptable to Manager, and (c) Manager is considering accepting
the Proposed Refinancing from the offeror (“Offeror”), Manager will immediately
advise EPK in writing of the identity of the Offeror, the complete terms and
conditions of the Proposed Refinancing, and provide EPK a full and complete copy
of all written correspondence between Manager and Offeror describing the
Proposed Refinancing. Manager agrees not to accept the Proposed Refinancing from
the Offeror until at least 10 business days after delivery of the foregoing
items to EPK.
 


 


 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.




 
MANAGER:
       
IRONCLAD PERFORMANCE WEAR CORPORATION
               
 
 
By:
/s/ Eduard Jaeger
   
Eduard Jaeger
       
Title:
 
       
Date:
 
                   
By:
/s/ Rhonda L. Hoffarth
   
Rhonda L. Hoffarth
       
Title:
 
       
Date:
 
             
EPK:
         
EPK FINANCIAL CORPORATION
             
By:
/s/ Edward P. King
   
Edward P. King
 
Title:
President
       
Date:
 




15

--------------------------------------------------------------------------------



SCHEDULE I
TO
MASTER AGREEMENT
EXECUTED AND DELIVERED AS OF JULY 25, 2008 BETWEEN
IRONCLAD PERFORMANCE WEAR CORPORATION (the "Manager")
AND
EPK FINANCIAL CORPORATION ("EPK")
 
 
ADDRESSES FOR NOTICES


Address for notices to the Manager:
 
Address:
2201 Park Place, Suite 101, El Segundo, CA 90245
Attention:
Rhonda L. Hoffarth
 
 
Facsimile:
310-643-0300 Phone:310-643-3115



Address for notices to the Beneficiary: 
 
Address:
5944 Luther Lane, Ste. 300 Dallas, TX 75225 
Attention:
Edward P. King
 
 
Facsimile:
214-368-5105 Phone: 214-368-5100



 
1

--------------------------------------------------------------------------------

